         Case 1:19-cv-00265-CRC Document 11 Filed 10/15/19 Page 1 of 3




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

                                         )
 AMERICAN OVERSIGHT,                     )
                                         )
                              Plaintiff, )
                                         )
 v.                                      )                Case No. 19-cv-265 (CRC)
                                         )
 U.S. DEPARTMENT OF JUSTICE,             )
                                         )
                             Defendant. )
                                         )


    DEFENDANT’S UNOPPOSED MOTION TO VACATE BRIEFING SCHEDULE

       In this Freedom of Information Act (“FOIA”) case, there is only one issue remaining

in dispute between the parties. That issue concerns plaintiff’s request that John Gore, former

Principal Deputy Assistant Attorney General for the Civil Rights Division, search his

personal email system for records responsive to plaintiff’s FOIA request. Defendant’s

position has been that a search was not warranted.

       By Order dated October 11, 2019, this Court granted defendant’s motion for extension of

time in which to file defendant’s motion for summary judgment. That motion is due today. In

the course of working on the motion and declarations on October 11th, and out of an abundance

of caution, defendant reevaluated its position and has consented to conducting a search of Mr.

Gore’s personal email system given the specific facts of this case.

       Lead defense counsel notified plaintiff’s counsel in the late afternoon of October 11th of

this change in position. The parties have agreed that they will confer about the contours of the

search to be performed. Time will be needed to arrive at the search terms to be used and for the
         Case 1:19-cv-00265-CRC Document 11 Filed 10/15/19 Page 2 of 3



search to be conducted. This search will serve to narrow the issues that may remain for this

Court to resolve.

        Accordingly, with plaintiff’s consent, defendant requests that the current briefing

 schedule in this case be vacated, and that the parties be ordered to file a joint status report

 on or before November 22, 2019, updating the Court on the results of their discussions and

 any search performed by that date.

       For the foregoing reasons, defendant requests that this unopposed motion be granted.

                                                        Respectfully submitted,

                                                        JESSIE K. LIU,
                                                        D.C. BAR # 472845
                                                        United States Attorney
                                                        for the District of Columbia

                                                        DANIEL F. VAN HORN
                                                        D.C. BAR # 924092
                                                        Chief, Civil Division

                                                        /s/ Marina Utgoff Braswell
                                                        MARINA UTGOFF BRASWELL
                                                        D.C. Bar # 416587
                                                        Assistant United States Attorney
                                                        United States Attorney’s Office
                                                        555 4th Street, N.W. – Civil Div.
                                                        Washington, D.C. 20530
                                                        (202) 252-2561
                                                        Marina.Braswell@usdoj.gov




                                                  2
        Case 1:19-cv-00265-CRC Document 11 Filed 10/15/19 Page 3 of 3



                          UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

                                        )
AMERICAN OVERSIGHT,                     )
                                        )
                             Plaintiff, )
                                        )
v.                                      )               Case No. 19-cv-265 (CRC)
                                        )
U.S. DEPARTMENT OF JUSTICE,             )
                                        )
                            Defendant. )
                                        )


                                           ORDER

        Upon consideration of Defendant’s Unopposed Motion to Vacate Briefing

Schedule, and for good cause shown, it is hereby

        ORDERED that the motion is GRANTED, and it is further

        ORDERED that the briefing schedule in this case is hereby vacated; and it is further

        ORDERED that the parties shall file a joint status report on or before November 22,

2019.




                                                   ______________________________
                                                   UNITED STATES DISTRICT JUDGE
